—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered December 21, 1994, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the factual sufficiency of the plea allocution is precluded because he pleaded guilty to a lesser offense than that charged in the indictment (People v Pelchat, 62 NY2d 97, 108; see, People v Williams, 185 AD2d 260; People v Nunez, 177 AD2d 656), and, in any event, is without merit (see, Penal Law § 160.10 [2] [a]). Moreover, the court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his guilty plea (see, People v Pettway, 140 AD2d 721).
Finally, the defendant was not denied the effective assistance of counsel (see, People v Baldi, 54 NY2d 137). Mangano, P. J., Thompson, Florio, McGinity and Luciano, JJ., concur.